Exhibit 10.8
 
BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
entered into as of April 16, 2015 (the “Effective Date”), by and between:


Atmel Corporation, a Delaware corporation (“Assignor”)


and


Uni-Pixel Displays, Inc., a Texas corporation (“Assignee”).


Recitals
 
A.           Assignor and Assignee are parties to the Purchase and Sale
Agreement dated as of April 16, 2015 (the “Purchase Agreement”).
 
B.           Assignor desires to assign, convey and transfer to Assignee all of
its right, title, interest and liabilities in and to certain assets, in exchange
for the agreed-upon consideration.
 
C.           Assignee desires to accept such assignment from Assignor, assume
certain liabilities of Assignor associated with such assignment and provide such
consideration to Assignor.
 
D.           All capitalized terms used in this Agreement but not defined herein
shall have the meaning ascribed to them in the Purchase Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as follows:
 
1. Assignment. Assignor does hereby convey, assign and transfer to Assignee for
its use, benefit and behalf, all of Assignor’s right, title and interest in and
to the Purchased Assets (as defined in, and set forth on Exhibit A to, the
Purchase Agreement).
 
2. Assumption. Assignee hereby expressly and irrevocably assumes and agrees to
be solely liable and responsible for, and shall hereafter pay, perform and
discharge all of the Assumed Liabilities (as defined in the Purchase Agreement).
Except for the Assumed Liabilities, Assignee does not assume any debt, liability
or obligation of Assignor and it is expressly understood and agreed that all
debts, obligations and liabilities of Assignor not assumed by Assignee shall
remain the sole responsibility of Assignor.
 
3. Construction. This Agreement is being delivered pursuant to the Purchase
Agreement and will be construed consistently therewith. This Agreement is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Purchase Agreement. To the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms of the Purchase Agreement, the terms of the Purchase Agreement will
govern.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Further Assurances.  Assignor and Assignee covenant and agree that they will
at any time and from time to time do, execute, acknowledge, and deliver any and
all other acts, deeds, assignments, transfers, or conveyances that the other
party deems reasonably necessary or proper to carry out the assignments and
assumptions intended to be made hereunder.
 
5. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.
 
6. Governing Law.  The validity, interpretation and effect of this Agreement are
governed by and will be construed in accordance with the laws of the State of
California applicable to contracts made and performed in California and without
regard to conflicts of law doctrines.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date set forth above.
 
ASSIGNOR:
 
ATMEL CORPORATION
 
 
By: /s/ Steve Skaggs                                         
Name: Steve Skaggs
Title: CFO
 
 
ASSIGNEE:
 
UNI-PIXEL DISPLAYS, INC.
 
 
By: /s/ Jeff Hawthorne                                      
Name:  Jeff Hawthorne
Title:   Chief Executive Officer
 